Exhibit 10.4

SEVERANCE AGREEMENT

This Severance Agreement is entered into as of August 3, 2011, by and between
                            , an individual (“Executive”) and Trex Company,
Inc., a Delaware corporation (the “Company”).

Recitals

Executive is an executive officer of the Company. The Company and Executive
desire to set forth their agreement pursuant to which Executive will receive
certain benefits upon severance from the Company under certain circumstances.

Agreement

Now, therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1. Term. The term of this Agreement (the “Term”) shall begin on the date hereof,
and shall end two (2) years thereafter, unless this Agreement is extended by
mutual agreement of the parties.

2. Termination of Employment.

(a) Termination by the Company for Cause or at the Election of Executive Without
Good Reason. In the event Executive’s employment is terminated for Cause, as
defined in Section 3(a), or at the election of Executive for any reason other
than Good Reason, as defined in Section 3(b), the Company shall pay to Executive
the compensation and benefits otherwise due and payable to him in a lump sum
payment in cash, payable within 10 days after termination of employment, equal
to the sum of (1) Executive’s then annual base salary (“Base Salary”) and any
accrued vacation pay through the date of termination of employment, and
(2) Executive’s annual bonus earned for the fiscal year immediately preceding
the fiscal year in which the date of termination of employment occurs if such
bonus has not been paid as of the date of termination of employment.

(b) Termination for Death or Disability. If Executive’s employment is terminated
by death or because of Disability, as defined in Section 3(c), the Company shall
pay to the estate of Executive or to Executive, as the case may be, a lump sum
payment in cash, payable within 10 days after termination of employment, equal
to the sum of (1) Executive’s accrued Base Salary and any accrued vacation pay
through the date of termination of employment, and (2) Executive’s annual bonus
earned for the fiscal year immediately preceding the fiscal year in which the
date of termination of employment occurs if such bonus has not been paid as of
the date of termination of employment.



--------------------------------------------------------------------------------

(c) Termination by the Company Without Cause or By Executive for Good Reason.
Subject to Section 3(c)(8) below, if Executive’s employment is terminated by the
Company without Cause, or is terminated by Executive for Good Reason, at any
time during the Term (including extensions thereof), except during the Change in
Control Protection Period (as defined in Executive’s Change In Control Severance
Agreement dated                     ) (“Change in Control Severance Agreement”),
Executive will be entitled to the following payments and benefits outlined in
this Section 3(c):

(1) Payment of Accrued Obligations. The Company shall pay to Executive a lump
sum payment in cash, no later than 10 days after the date of termination of
employment, equal to the sum of (1) Executive’s accrued Base Salary and any
accrued vacation pay through the date of termination of employment, and
(2) Executive’s annual bonus earned for the fiscal year immediately preceding
the fiscal year in which the date of termination of employment occurs if such
bonus has not been paid as of the date of termination of employment.

(2) Payment of Severance. Subject to Section 3(c)(7) below, the Company shall
pay to Executive a lump sum cash payment, no later than 10 days after such
termination, equal to one (1) times Executive’s Final Pay as defined in
Section 3(d). In the event Executive materially breaches any non-compete or
confidentiality agreement then in effect with the Company, Executive agrees to
return to the Company all amounts received under this Section 3(c)(2).

(3) Equity. Subject to Section 3(c)(7) below, (a) any unvested restricted stock
(or restricted stock units) held by Executive immediately prior to termination
of employment that was otherwise scheduled to vest during the one (1) year
period following termination shall not be forfeited and instead shall be
immediately vested and all applicable restrictions on any shares under any such
grants shall lapse, and (b) any unvested stock appreciation rights or options
held by Executive immediately prior to termination of employment that were
otherwise scheduled to vest during the one (1) year period following termination
shall not be forfeited and instead shall vest in accordance with such schedule,
and shall then be exercisable for a period of ninety (90) days following such
vesting. Other than the foregoing, Executive’s rights with respect to equity
grants shall be governed by the Trex Company, Inc. 2005 Stock Incentive Plan (or
a successor plan) and any equity agreement associated with the grant of such
equity.

(4) Benefit Continuation. Subject to Section 3(c)(7) below, commencing on the
date immediately following Executive’s date of termination of employment and
continuing for 12 months (or such lesser time as required to avoid the
imposition of additional taxes under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) (the “Welfare Benefit Continuation Period”),
the Company shall cover Executive under the same type

 

-2-



--------------------------------------------------------------------------------

of Company-sponsored group health plan and dental plan (e.g., individual or
family coverage) in which he was covered immediately prior to termination of
employment. The Executive shall receive such continued coverage under the same
terms and conditions (e.g., any requirement that employees pay all or any
portion of the cost of such coverage) that would apply if Executive had
continued to be an employee of the Company during the Welfare Benefit
Continuation Period.

(5) For each month during the Welfare Benefit Continuation Period in which
Executive’s continued coverage under an insured plan is not possible, the
Company shall, in lieu of providing the coverage described in the preceding
paragraph, make a monthly cash payment to Executive equal to the monthly premium
the Company would be charged for coverage of a similarly-situated employee. The
Company shall not be obligated to “gross up” or otherwise compensate Executive
for any taxes due on amounts paid pursuant to the preceding sentence.

(6) Notwithstanding any other provision of this Section 3(c), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this Section 3(c) shall expire on the date Executive
becomes covered under one or more plans sponsored by a new employer (other than
a successor to the Company) that, at the sole discretion of the Administrator,
as defined in Section 3(e), are determined to provide coverage at least
equivalent in the aggregate to the benefits continued under Section 3(c)(4). The
coverage period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period.

(7) Release. The Executive shall not be eligible to receive any payments or
benefits provided in Section 3(c) (other than payments under Section 3(c)(1))
unless he first executes a written release and agreement substantially in the
form attached hereto as Exhibit A and does not revoke such release and agreement
within the time permitted therein for such revocation. The release and agreement
shall be executed and become irrevocable within sixty (60) days after the
Executive’s employment termination date.

(8) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on Executive’s date of termination of
employment, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Code) and (2) as a result of such termination, Executive would receive
any payment that, absent the application of this Section 3(c)(8), would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(1)(B) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(x) six months after Executive’s date of termination of employment, (y)

 

-3-



--------------------------------------------------------------------------------

Executive’s death or (z) such other date as will cause such payment not to be
subject to such interest and additional tax. For the avoidance of doubt, upon
the Executive’s involuntary separation from service (as defined in Treas. Regs.
§1.409A-1(n)), the preceding sentence shall not prevent payment to the Executive
during such six-month period of an aggregate amount not exceeding the lesser of
(a) two (2) times the sum of the Executive’s annualized compensation based upon
the annual rate of pay for his taxable year preceding the taxable year of the
separation from service, or (b) two (2) times the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Executive has a separation from service, as
permitted pursuant to Treas. Regs. §1.409A-1(b)(9)(iii).

(f) Termination During a Change in Control Protection Period. If Executive’s
employment is terminated during a Change in Control Protection Period (as that
term is defined in Executive’s Change in Control Severance Agreement), Executive
shall be entitled to receive such severance payments and benefits as are set
forth in Executive’s Change in Control Severance Agreement, and shall not be
entitled to any benefits under this Section 3.

3. Definitions.

(a) “Cause” means one of the following reasons for which the Executive’s
employment with the Company is terminated: (1) Executive’s willful or grossly
negligent misconduct that is materially injurious to the Company;
(2) Executive’s embezzlement or misappropriation of funds or property of the
Company; (3) Executive’s conviction of a felony or the entrance of a plea of
guilty or nolo contendere to a felony; (4) Executive’s conviction of any crime
involving fraud, dishonesty, moral turpitude or breach of trust or the entrance
of a plea of guilty or nolo contendere to such a crime; or (5) Executive’s
willful failure or refusal by Executive to devote his full business time (other
than on account of disability or approved leave) and attention to the
performance of his duties and responsibilities if such breach has not been cured
within 15 days after written notice thereof is given to the Executive by the
Board.

(b) For the purposes of this Agreement, “Good Reason” shall exist upon: (1) a
material and adverse change in Executive’s status or position(s) as an officer
or management employee of the Company, including, without limitation, any
adverse change in his status or position as an employee of the Company as a
result of a material diminution in his duties or responsibilities (other than,
if applicable, any such change directly attributable to the fact that the
Company is no longer publicly owned) or the assignment to him of any duties or
responsibilities which are materially inconsistent with such status or
position(s) (other than any isolated and inadvertent failure by the Company that
is cured promptly upon his giving notice), or any removal of Executive from or
any failure to reappoint or reelect him to such position(s) (except in
connection with Executive’s termination other than for Good Reason); (2) a 10%
or greater

 

-4-



--------------------------------------------------------------------------------

reduction in Executive’s aggregate Base Salary and targeted bonus, other than
any such reduction proportionately consistent with a general reduction of pay
across the executive staff as a group, as an economic or strategic measure due
to poor financial performance by the Company; (3) Company’s requiring Executive
to be based at an office that is both more than 50 miles from where his office
is located and further from his then current residence; or (4) a material breach
by the Company of this Agreement; provided, however, that if any of the
conditions in this Section 3(b) exists, Executive must provide notice to the
Company no more than ninety (90) calendar days following the initial existence
of the condition and his intention to terminate his employment for Good Reason.
Upon such notice, the Company shall have a period of thirty (30) calendar days
during which it may remedy the condition.

(c) For the purposes of this Agreement, the term “Disability” shall have the
meaning given that term under the Trex Company, Inc. disability plan carrier, as
in effect at the time a determination of Disability is to be made.

(d) For the purposes of this Agreement, the term “Final Pay” shall be defined as
the sum of (1) Executive’s Base Salary in effect at the time employment
terminates (without taking into consideration a reduction in Base Salary which
constitutes “Good Reason” as provided in Section 3(b)(2) above), and (2) the
greater of (A) Executive’s targeted cash bonus for the year immediately prior to
the year in which employment terminates or (B) the actual cash bonus earned by
the Executive for the year immediately prior to the year in which employment
terminates.

(e) For the purposes of this Agreement, the term “Administrator” means the
Compensation Committee of the Board of Directors or such other person or persons
appointed from time to time by the Committee.

4. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered, sent by overnight courier, or mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by telegram, telecopy, or telex, addressed, in the case
of Executive, to Executive’s address as shown on the Company’s records and, in
the case of the Company, to the Company’s principal office, to the attention of
the General Counsel, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

5. Entire Agreement. This Agreement, together with the Executive’s Change In
Control Severance Agreement, any stock appreciation rights agreement, restricted
stock agreement and/or any other equity agreement issued pursuant to the Trex
Company, Inc. 2005 Stock Incentive Plan (or a successor plan), the
Director/Officer Indemnification Agreement dated                     , and the

 

-5-



--------------------------------------------------------------------------------

restrictive covenant agreement dated                     , constitute the entire
agreement between the parties and supersede all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

6. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

7. Governing Law. This Agreement shall be construed, interpreted and enforced as
a sealed instrument under and in accordance with the laws of the Commonwealth of
Virginia, without reference to the conflicts of laws provisions thereof. Any
action, suit or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Virginia (or, if appropriate, a federal
court located within Virginia), and the Company and Executive each consents to
the jurisdiction of such a court.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by him. Notwithstanding the
foregoing, in the event of Executive’s death, any payments that Executive was
otherwise entitled to under this Agreement shall be made to his estate.

9. Acknowledgment. Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act. The Company represents that it has obtained all necessary consents and
approvals to execute this Agreement.

10. Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

-6-



--------------------------------------------------------------------------------

(c) Termination of employment under this Agreement shall mean a separation from
service under Section 409A of the Code.

(d) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

Trex Company, Inc.

 

Ronald W. Kaplan Chairman, President and Chief Executive Officer

 

Executive:

 

Name:  

 

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release is made as of                     , 20    , by and between Trex
Company, Inc., a Delaware corporation (“Trex”), and                             
(“Employee”). The parties, desiring to settle all differences between them,
hereby agree as follows:

1. Termination and Payment of Salary. The parties acknowledge that Employee’s
employment with Trex is terminated as of the date this Agreement is executed,
thereby discontinuing any employer/employee relationship between Trex and
Employee as of that date. This Release is being executed pursuant to
Section 3(c)(7) of the Severance Agreement between Trex and the Employee dated
July 27, 2011 (the “Severance Agreement”).

2. Waiver and Release of Claims.

(a) Employee on behalf of Employee and any related individuals and entities, and
Employee’s heirs, successors and assigns, hereby unconditionally releases and
forever discharges Trex and its past and present parents, subsidiaries and
divisions, its related or affiliated companies, their predecessors, successors,
assigns past and present, and partners, officers, directors, agents,
representatives, attorneys, employees or trustees of any or all of the aforesaid
entities (hereinafter collectively referred to as “Trex”), from any and all
claims, causes of action, charges, debts, liabilities, demands, obligations,
promises, acts, agreements, damages and costs of any nature whatsoever, in law
or equity, whether known or unknown, (collectively referred to as “claims”)
which Employee has or may have against Trex arising up to and including the date
of execution of this Agreement, including any and all claims arising out of
Employee’s employment and/or termination of employment with Trex.

(b) Without limiting the general nature of the foregoing waiver and release in
subsection (a), Employee acknowledges and agrees that the release and waiver
includes, but is not limited to, any statutory, civil or administrative claim,
whether arising under any contract, tort, federal, state or local statutes,
ordinances or common law, any claim arising under federal, state, and local laws
relating to wages and hours or which prohibits discrimination on the basis of
race, sex, age, disability or any other form of discrimination, any claim for
wrongful termination, and any claim based upon or connected with Employee’s
employment with Trex including, but not limited to compensation, benefits,
expenses and terms of employment.

 

1



--------------------------------------------------------------------------------

(c) Employee also agrees not to initiate any legal action, charge or complaint
against Trex in any forum whatsoever to the extent that such legal action,
charge or complaint would relate to matters covered or contemplated by this
Agreement, or which is based on events which took place up to the execution
hereof. In the event such actions, charges or complaints are asserted in the
future by Employee, a material breach of this Agreement shall be deemed to have
occurred, entitling Trex, in addition to any remedies available to it under law
or equity, the return of the consideration set forth in Section 3(c)(2) of the
Severance Agreement. Employee agrees to pay for any legal fees or costs incurred
by Trex as a result of any knowing breach of Employee’s agreement in this
subsection (c).

(d) For purposes of the waiver and release set forth in this Section 3 and the
covenants contained herein, references to Trex shall include Trex and its
officers, directors, employees, agents, representatives, related entities,
successors and assigns.

(e) Notwithstanding the foregoing, this Release shall not apply to Employee’s
rights (i) under the Severance Agreement between Trex and the Employee dated
July 27, 2011, the Change in Control Severance Agreement between Trex and the
Employee dated                     , (ii) under COBRA, (iii) to indemnification
under Trex’s By-laws or applicable law and to directors’ and officers’ liability
insurance coverage under the Company’s policies.

3. Further Covenants by Employee. Employee agrees: (a) not to make any public
statement or statements concerning Trex, its business objectives, its management
practices, or other sensitive information without first receiving Trex’s written
approval; and (b) not to knowingly take any action which would cause Trex or its
employees or agents any embarrassment or humiliation or otherwise cause or
contribute to Trex’s or any such person’s being held in disrepute by the general
public or Trex’s employees, clients, or customers.

4. Litigation Support. Employee agrees to cooperate with, and assist, Trex in
the defense of any claim, lawsuit or action instituted against Trex, where
Employee has knowledge or information useful to the defense of the claim, suit
or action, such cooperation to include Employee’s appearance as a witness, with
or without subpoena, at any hearing, trial or deposition, provided Trex
reimburses Employee for reasonable costs of travel and accommodation, and
provided that such cooperation does not materially interfere with any subsequent
employment of Employee.

5. Non-Disclosure. The parties agree that they will not disclose the
circumstances under which Employee’s employment with Trex was terminated,

 

2



--------------------------------------------------------------------------------

except in connection with any action to enforce the terms of this Agreement or
as necessary to respond to legitimate governmental requests for information or
as may be required by law. In addition, any party may reveal the terms of this
Agreement to such party’s accountants or attorneys.

6. No Admission of Liability. The parties agree and understand that neither this
Agreement nor anything contained herein shall be construed as an admission by
Trex of any liability whatsoever, which liability is expressly denied.

7. Knowing and Voluntary Waiver. Employee acknowledges that (a) Employee has
carefully read and fully understands all the provisions of this Agreement;
(b) Employee has been advised to consult an attorney, and that if Employee has
not consulted with an attorney Employee has done so voluntarily; (c) Employee
has not relied upon any representation or statement, written or oral, not
contained herein; and (d) Employee has entered into this Agreement knowingly and
voluntarily.

8. Acknowledgement of Consideration. Employee acknowledges that Employee’s
waiver and release of rights and claims, and Employee’s undertaking of
agreements and obligations as set forth in this Agreement are in exchange for
valuable consideration which Employee would not otherwise be entitled to
receive.

9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia.

10. Acknowledgment by Employee. Employee further states that Employee has
carefully read this Agreement, including specifically Section 2 hereof (waiver
and release of claims), that Employee acknowledges that Employee has been
advised by Trex to consult with an attorney prior to executing this Agreement,
that Employee knows and understands the contents, that Employee acknowledges
that the waiver and release set forth in Section 2 hereof includes a waiver of
any right or claim arising under the Age Discrimination in Employment Act, and
that Employee executes the same as Employee’s own free act and deed. Employee
further represents and agrees that Employee fully understands the terms,
conditions, and final and binding effect of this Agreement, including
specifically Section 2 hereof (waiver and release of claims), to be a full and
final release of all claims with final and binding effect. Employee acknowledges
that Employee has been given a period of at least twenty-one (21) days within
which to consider this Agreement prior to Employee’s execution thereof.
Furthermore, it is agreed that Employee shall have the right to revoke this
Agreement by written notice to Trex within the seven (7) day period following
its execution, and that this Agreement shall not become effective or enforceable
until such seven-day period has expired. In the event

 

3



--------------------------------------------------------------------------------

this Agreement is revoked by Employee in accordance with provisions of this
Section, or in the event that Employee challenges the validity of any of the
provisions hereof including specifically Section 2 hereof (waiver and release of
claims), Employee agrees to return to Trex all amounts received under the terms
of the Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date last
entered below:

 

TREX COMPANY, INC.         By:  

 

    Date  

 

 

 

    Date  

 

 

 

       

 

4